Title: From John Adams to Nathaniel Barrett, 24 December 1785
From: Adams, John
To: Barrett, Nathaniel


     
      Sir
      Grosvenor Square Decr. 24. 1785
     
     I am happy to learn, by your favour of the 10th. that your prospects are satisfactory to yourself and promising for the publick
     You may depend upon every Personal and official exertion of Mr. Jefferson, and the marquis will take a pleasure and a Pride in assisting you, both by his Knowledge of the Language, the Usages and the Characters in the Nation, by his powerful and numerous Connections, and by his own Reputation and Influence at Court & in the City, the Country and the seaports for no man is more earnestly desirous of a friendly Commercial Intercourse between France and the United States—
     I think you will find that the United States may be supplied with many Articles of Cloathing, a Velvets, silks, Batteens Cloaths, Cottons & Linnens & others from that Country at least as well as from this—
     The United States will probably Lay heavy Duties upon tonnage on the Vessels of those Nations, with Whom we have not commercial Treaties: and such will be prohibited from importing into our Ports—any Productions or manufactures not the growth or manufacture of the Country importing them— This will aid you very much— You will oblige me, by informing me from time to time, as far as may be proper of your Progress—
     
     If you can make it appear as I think you may that our Oil is cheaper than the Composition in use in the Paris Lamps, you will easily succeed— to this End an analisis of that Composition will be necessary, & a Price of the Parts must be Known in order to compute the Cost of the whole—
     I wish well to your enterprize & if can be of any use to you in the pursuit of it, you will oblige me by informing when and how—
     I have the honour to be very respectfully, Sir / Yours &c
     
      J. A
     
    